Order unanimously affirmed without costs. Memorandum: The record supports the determination of the Judicial Hearing Officer that defendant’s conduct prolonged this litigation, thereby justifying the award of counsel fees in the amount of $7,250.98 (see, DeCabrera v Cabrera-Rósete, 70 NY2d 879; Rados v Rados, 133 AD2d 536). Contrary to defendant’s assertion, "[ijndigency is not a prerequisite to an award of counsel fees” (DeCabrera v CabreraRosete, supra, at 881).
We reject defendant’s contention that the denial of plaintiff’s application for an award of temporary maintenance during the pendency of the action precludes or operates as a bar to the award of retroactive maintenance in the final order (see, Domestic Relations Law § 236 [B] [6] [a]).
Finally, we conclude that, on this record, the award of child support in the amount of $100 per week for the parties’ infant daughter is warranted in view of the fact that plaintiff, who is employed full time, pays child care expenses in the sum of $90 per week. (Appeal from order of Supreme Court, Erie County, Heffron, J.H.O. — equitable distribution and support.) Present —Denman, J. P., Boomer, Pine, Balio and Davis, JJ.